             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 1 of 28




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  Midland-Odessa Division

FRANCES ARREDONDO AND
SAGE COLEMAN

                   Plaintiffs,                           CIVIL ACTION NO. 7:20-CV-200

                                                            JURY TRIAL DEMANDED

vs.



SCHLUMBERGER LTD. A/K/A
SCHLUMBERGER TECHNOLOLGY
CORPORATION & ELWOOD
STAFFING SERVICES, INC.

                  Defendants.


              PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, Frances Arredondo

and Sage Coleman, and file this Complaint and Jury Demand. Plaintiffs respectfully aver as

follows:

                                  NATURE OF THE ACTION

       This is an action under the Title VII of the Civil Rights Act of 1964, as amended, to

correct unlawful employment practices based on unlawful discrimination and retaliation, and to

provide appropriate relief to Ms. Frances Arredondo and Ms. Sage Coleman, who were adversely

affected by such practices. This suit is also brought to effectuate appropriate injunctive relief to

others who may have been affected by Defendants’ discriminatory and retaliatory practices and

to prevent further occurrence of such practices.
                                                   1
             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 2 of 28




                                 JURISDICTION AND VENUE

                                               1.

       The Court has jurisdiction over this matter as Plaintiffs claims arise under a Federal law,

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sections 2000-e, et. seq.

                                               2.

       Venue is proper in the Western District of Texas because a substantial part of the events

and omissions giving rise to the claim occurred in this judicial district.

                                             PARTIES

                                               3.

       Plaintiff, Frances Arredondo, is a person of the full age of majority who resides in

Hidalgo County, Texas.

                                               4.

       Plaintiff, Sage Coleman, is a person of the full age of majority who resides in Terrobone

Parish, Louisiana.

                                               5.

       Defendant Schlumberger Ltd d/b/a Schlumberger Technology Corporation

(“Schlumberger”) is a foreign corporation with over 100,000 employees worldwide, which

operates as a single business enterprise through several wholly owned subsidiaries, including

Schlumberger Technology Corporation, and has its headquarters in Houston, Texas.

                                               6.

       Defendant Elwood Staffing Services, Inc. (“Elwood”) is an Indiana corporation, with its

headquarters in Columbus, Indiana, that provides staffing services in the Western District of

Texas to Defendant Schlumberger Ltd d/b/a Schlumberger Technology Corporation.
                                                    2
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 3 of 28




                                 STATEMENT OF CLAIMS

                                            7.

       During the years 2017 through 2020, Defendants engaged in interstate commerce or in an

industry affecting interstate commerce and had 15 or more employees in each of 20 or more

calendar weeks.

                                            8.

       Frances Arredondo’s sex is Female; and Sage Coleman’s sex is Female.

                                            9.

       Sage Coleman was hired to work for Schlumberger through a job fair held by Elwood at a

hotel in Louisiana. There was a large “Schlumberger” sign outside of the event. The people who

checked her in at the job fair wore Schlumberger shirts. The only jobs being promoted at the job

fair were jobs working for Schlumberger. There was a video describing different jobs available

working for Schlumberger. Different jobs depicted in the video required prospects to apply to

work through specific staffing services that were hiring for the positions. Ms. Coleman was

encouraged to apply for a job in Schlumberger’s gun shop in Midland, Texas, which was

assigned to Elwood.

                                            10.

       Ms. Coleman began working at a Schlumberger facility in Midland, Texas in May 2018.

The direct supervisor for her day to day work was Brenda Mitre. Brenda Mitre’s boss was

Maritza Carrasco, and Ms. Coleman was also expected to answer to Ms. Carrasco as her

supervisor. Brenda Mitre and Maritza Carrasco were both Schlumberger employees.

                                            11.



                                                 3
             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 4 of 28




       Ms. Coleman was the only African American female working in the gunshop. There were

some male workers who were mostly on the night shift. The day shift was almost all Hispanic

Female employees.

                                              12.

       Over her first three-week work stretch, Ms. Coleman learned that most or all of her

female coworkers, including Ms. Mitre and Ms. Carrasco, were gay. She learned this because the

women talked about it openly, including gossip about who was having a sexual relationship and

who had slept with whom. Ms. Coleman is not gay but has nothing against gay people. She got

along fine with everyone and learned how to do her job. She enjoyed the job and worked very

hard. She was not disciplined or written up for doing anything wrong. She thought she had found

a good thing with the possibility for advancement as she learned new skills.

                                              13.

       Right before the end of Ms. Coleman’s first three-week work stretch, she was sitting at a

worktable with co-workers Lee Thomas and Adriane Colon. Supervisor Brenda Mitre came over

and started talking about how she and another female employee had gone out to strip clubs and

had sex with some of the same Schlumberger workers. Then Ms. Mitre looked at Ms. Coleman

and began to tell the assembled employees how she likes women with big breasts and a big rear

end. (Ms. Coleman has both.) Ms. Mitre told Ms. Coleman she liked her women just like her,

with big breasts and big rear end. She then asked Ms. Coleman if she was gay. Ms. Coleman told

her that she was not gay. In front of the coworkers, Ms. Mitre asked Ms. Coleman again if she

was gay and if she would like to try it. Again, Ms. Coleman told her Ms. Mitre that she is not

gay, that she had never even thought about trying it, and that she did not want to try it. Then Ms.

Mitre asked a third time if Ms. Coleman was sure she was not gay, that there is nothing wrong
                                                 4
               Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 5 of 28




with being gay, and questioned was Ms. Coleman sure she did not want to try it. This whole

conversation was extremely uncomfortable for Ms. Coleman. She felt like Ms. Mitre was

trying to pressure her into sex with her. The fact that Ms. Mitre did it in front of two co-workers

made it even more difficult and upsetting. It was like since she was the boss, she did not have to

worry about embarrassing or upsetting Ms. Coleman with her repeated sexual advances

                                              14.

       During Ms. Coleman’s week off back at home, the pressure from Brenda Mitre continued

to bother her. She had a great new job with good pay and the opportunity to learn skills that

could advance her career. But at the same time, she knew the job came with this sexual

pressuring from her supervisor. Ms. Coleman told herself she could ignore it and just focus on

the work. She was also looking forward to being switched to the night shift because, prior to the

incident at the table with Ms. Mitre, her boss Maritza Carrasco had told her that she would be on

the night crew when she returned to Midland. Ms. Coleman knew that there were four men on

the night crew and that Ms. Mitre and Ms. Carrasco worked during the day. So, she thought she

would be able to mostly avoid being around them, and she hoped the sexual pressure would not

be an issue.

                                              15.

       When Ms. Coleman got back to Midland, Ms. Carrasco told her that she would be back

on the day crew with her. Ms. Coleman was worried that the change was made so that Ms. Mitre

could continue the sexual pressure. When Ms. Coleman went to the office to pick up her

permanent name badge, she spoke with Schlumberger office administrator Kimberly Mitchum.

Ms. Mitchum asked Ms. Coleman if things were going well and whether she had any problems

with her co-workers. Ms. Coleman told her that there was an incident that happened between Ms.
                                                 5
             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 6 of 28




Mitre and herself and explained what happened when she was working at the table with Lee

Thomas and Adriane Colon. Ms. Mitchum said that what happened was inappropriate and would

be considered sexual harassment. She said Ms. Mitre should not have asked her any questions

like that. She said she would talk to Shane Morgan, who is the boss over the whole yard.

                                              16.

       About two days later, Schlumberger Human Resources showed up at the gunshop to

interview the employees. Ms. Carrasco told Ms. Coleman that HR comes to the shop every

month or so, just to see how things were going. Ms. Coleman thought it was strange that the day

HR came, Ms. Carrasco was taking time to talk to her about the equipment and show her how to

use the overhead crane. But the day before HR came, when Ms. Coleman had asked Ms. Mitre or

Ms. Carrasco to show her how to use the crane and other equipment, they told her something

like, "Oh you won't learn how to use the overhead crane for a while." Ms. Coleman noticed that

this was different from the way they treated the Hispanic and gay female co-worker named

Frances Arredondo, who had started work the same day Ms. Coleman had. Ms. Carrasco and Ms.

Mitre had already taught Ms. Arredondo how to do all sorts of things that they had not showed

Ms. Coleman.

                                              17.

       When it was Ms. Coleman’s turn to talk to the HR person, Ali Mendha, he asked her

generally how the job was going and if she had any concerns about the work environment or her

bosses. Ms. Coleman explained what happened in the incident at the table with Ms. Mitre. He

said, "Wow. That's very inappropriate. I will look into that and take care of it." He said, "Don't

worry, everything you say in here is confidential. I took down everything you said."

                                              18.
                                                    6
             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 7 of 28




       When Ms. Coleman was finished talking to HR, Ali Mendha told her to tell Ms. Carrasco

to send in the next person. So, she left the interview room and went to Ms. Carrasco's office to

tell her. When she opened the office door, it looked like they were having a meeting with Ms.

Carrasco, Brenda Mitre, Jose Baeza and Antonio Hernandez. Ms. Carrasco told them to leave

and asked Ms. Coleman to come inside. When they were alone in her office, she told Ms.

Coleman that her boss, Kirsten Denton, and HR asked her to talk to Ms. Coleman. Ms. Coleman

asked why. Ms. Carrasco asked her, "Why don't you like gay people? Do you have something

against them?" Ms. Coleman asked her what she meant. Ms. Coleman told Ms. Carrasco she

does not have a problem with gay people. Ms. Coleman told Ms. Carrasco she was friends with

Frances, and Ms. Coleman believed Ms. Arredondo was gay. Ms. Carrasco then told Ms.

Coleman, "Well three of the guys told me that you were making gay remarks and you don't like

gay people." Ms. Coleman told her she never made any comments about gay people and

questioned where Ms. Carrasco got this information because Ms. Coleman generally kept to

herself and did not talk to people at work. Ms. Carrasco said that Jose Baeza and Antonio

Hernandez told her Ms. Coleman made comments. Ms. Coleman told Ms. Carrasco she hardly

ever worked around them and they do not speak to each other. Ms. Coleman pointed out how

they work on the other side of the shop and would not be able to hear anything she said. Ms.

Carrasco did not try to answer Ms. Coleman and just said, "I don't know, they said you made

comments."

                                             19.

       At this point, Ms. Coleman realized that Ms. Carrasco and Ms. Mitre were trying to turn

the situation around and make it out like Ms. Coleman had caused problems as a response to

HR's questions about Ms. Mitre's sexual harassment against Ms. Coleman. Ms. Coleman then
                                                7
             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 8 of 28




brought up with Ms. Carrasco that she should have addressed the issue with Ms. Mitre sexually

harassing her. Ms. Carrasco said she did not feel the need to do so at that time, that was beside

the point, which was why doesn’t Ms. Coleman like gays. Again, Ms. Coleman explained to Ms.

Carrasco that she had nothing against gay people.

                                              20.

       After HR came to the shop that day, Ms. Mitre would not speak to Ms. Coleman. At one

point, Ms. Carrasco was not in the shop and Ms. Coleman had a question about the guns they

were making for a job. So, Ms. Coleman tried to ask Ms. Mitre her question and she turned her

back and ignored Ms. Coleman. Ms. Coleman asked her if she heard her, or if she was talking

too low. Ms. Mitre then walked away from Ms. Coleman.

                                              21.

       In addition to being sexually harassed on the job, Ms. Coleman also had a problem with

Ms. Carrasco and Ms. Mitre speaking Spanish and laughing in the shop with some of their

favored Hispanic employees. Ms. Coleman had learned in NEST Training that English was

supposed to be the primary language used in the shop. She asked Edger Morales if they were

talking about the work or the workers, and he said it was a little of both, but mostly talking bad

about the employees.

                                              22.

       Ms. Coleman was scheduled to stay and work in Midland until flying home on July 4th.

The morning of June 28, she received a conformation for a flight home on July 4th. When she

got off from work on June 28 at 6:35 p.m., she received an email saying her flight to go home on

July 4th was cancelled and her travel arranger had been changed from Jody Tran to Daniel Ennis.

Mr. Ennis is over the travel arrangements department. A few minutes later, Ms. Coleman received
                                                 8
             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 9 of 28




an email that she had a flight arranged to go back home on June 29. At this point, Ms. Coleman

was thinking it must be a mistake. So, she called Daniel Ennis. He did not answer, so Ms. Coleman

sent him a text message. When he called her back, she told him she received an email that her

flight had changed and asked if he had made a mistake. He stated that Ms. Coleman needed to call

her manger Maritza Carrasco, because she had told him to cancel the flight for July 4 and schedule

it for June 29.

                                              23.

        Ms. Coleman called Maritza Carrasco as soon as she hung up with Daniel Ennis. She

attempted to call twice but got no answer and left her a voicemail. Ms. Coleman sent Ms.

Carrasco a text message at 6:57 p.m. telling her that she received an email about her flight being

changed and asking her what is going on. Ms. Carrasco replied two hours later stating that Ms.

Coleman will need to go ahead and get in touch with the agency about the flight. Ms. Coleman

texted her back telling her that it was after hours and Elwood is closed, and asking what she

should do. Ms. Carrasco never responded after that. The contact person that Elwood Staffing had

assigned to Ms. Coleman - Milae Fish - never answered her phone. So, Ms. Coleman waited until

the next day (June 29) to try to contact Elwood staffing. Their office did not open until 9:00 a.m.

                                              24.

        Milae Fish returned Ms. Coleman’s call on the morning of June 29, and Ms. Coleman

told her what happened. Ms. Coleman told her about the sexual harassment from Ms. Mitre and

how Ms. Carrasco was telling the lie that Ms. Coleman had made anti-gay comments. Ms. Fish

stated she had not received anything from Schlumberger regarding termination, and that Ms.

Coleman should go to work. She told her that if she received anything, she would call Ms.

Coleman.
                                                 9
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 10 of 28




                                              25.

       Ms. Coleman then went Schlumberger’s Midland headquarters where Ali Mendha's office

is located to ask him what was going on. She waited for an hour for him. He never came down

from his office. He called the receptionist phone and talked to Ms. Coleman from there. He

stated he could not talk to her, and that she needed to get in contact with Elwood.

                                              26.

       Ms. Coleman went straight from Ali Mendha' office to the Airport because she did not

want to miss her flight. She wanted to figure out what was going on, but she was scared that if

she missed her flight home, Schlumberger and Elwood would not schedule another one for her.

Around 1:00 p.m., Milae Fish called Ms. Coleman back. Ms. Fish told her she received a form

for termination. Ms. Coleman asked her if Schlumberger gave a reason why. Ms. Fish stated that

they did not have a reason; they just terminated her contract of employment. Ms. Fish

said she received a lot of complaints about Schlumberger.

                                              27.

       After speaking with Ms. Fish from Elwood, Ms. Coleman called Kimberly Mitchum in

Schlumberger's office and told her what happened. Ms. Mitchum stated that she would try to talk

to Shane Morgan. Later Ms. Coleman spoke with Ms. Mitchum again and she said that Shane

told her it was out of his hands and he could not do anything about the situation. Kimberly

Mitchum told Ms. Coleman she should get a lawyer because of the way she was treated and how

the Schlumberger people lied on her.

                                              28.

       Ms. Coleman got a new job starting August 27th. She had to drive 13 hours from home to

get to Midland, Texas for the interview. Then she had to pay for a hotel and living expenses for
                                                10
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 11 of 28




10 days before she could start at her new job. She was forced to borrow money for food, gas, and

other expenses. Also, her new job was working in the field. It was harder than the work she did

for Schlumberger in the gunshop. She worked 14-hour days and there were no clean restrooms in

the field, so mostly she just held it until she got back to the hotel room. The weather conditions

were very harsh, and she did not get a chance to learn new skills. Also, unlike Schlumberger,

there was no pay for travel days and the company did not pay for airline travel to and from

Midland. So, when she finished her 14-hour shift, she had to drive all the way home through the

night or pay for a hotel room herself. She faced the same issue when she starts each work tour.

So, she lost pay and must pay additional expenses associated with her new job. Ms. Coleman

was laid off from her job in December 2019, and has been unable to find suitable replacement

employment.

                                              29.

       After her experience with Schlumberger, Ms. Coleman was very stressed mentally and

emotionally. She has had many nights when she could not get any sleep and some days when she

just could not get out of bed. She has suffered a loss of appetite, causing weight fluctuation, and

regular headaches. She felt completely drained of emotion and when she did not have a job she

was constantly worried about how to pay her bills. She had several instances where she found

herself crying without knowing why. She has also been frightened to be around or work around

women. She is constantly worrying about who is undressing her with their eyes and thinking

about her body parts like Ms. Mitre talked.

                                              30.

       Frances Arredondo began her employment with Elwood & Schlumberger in April 2018.

At the time, she was living and working in Odessa, Texas. She met a man who worked for
                                                 11
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 12 of 28




Schlumberger in Midland, Texas and he told her about jobs available there and put her in touch

with the staffing agency for the job - Elwood. Elwood kept contacting her, and eventually she

said she was interested. After that, she received a call from Maritza Carrasco, who is the

Schlumberger boss over the gunshop job at the Midland facility, and she scheduled Ms.

Arredondo to come to Schlumberger's facility for an interview. At the interview, Ms. Carrasco

told Ms. Arredondo about the job in the gunshop and the schedule and told Ms. Arredondo she

would make $18.50/hour plus overtime.

                                             31.

       After the interview, Ms. Carrasco came to the HEB where Ms. Arredondo had told her

she worked and checked in with her. She also called Ms. Arredondo more than once to check on

the status of her application and job offer. Ms. Arredondo never interviewed with anyone from

Elwood.

                                             32.

       Prior to going to work for Elwood/Schlumberger, Ms. Arredondo was also contacted by

Brenda Mitre. At first, Ms. Arredondo did not know who Ms. Mitre was, and Ms. Mitre was text

messaging to Ms. Arredondo about doing an Uber ride for her nephew going to work. Then, a

few days later, Ms. Mitre called Ms. Arredondo again. (She recognized the phone number.) Ms.

Mitre said, "This is Mitre, your new boss. You're gonna be working for me in the shop." She

brought up that she was gay and asked Ms. Arredondo if she was gay. Ms. Arredondo told her

that she was gay. (This was a very difficult issue for Ms. Arredondo as she was married to a man

and has a young daughter, and preferred to keep her sexuality a private matter. She no longer

identifies as gay.) Ms. Mitre asked Ms. Arredondo a lot of personal questions like, "What do you

like to do for fun?" and "Do you drink?" It was creepy to Ms. Arredondo that her supervisor at a
                                                12
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 13 of 28




job she had not even started yet was calling her and asking all these personal questions. She tried

many times to end the call by telling Ms. Mitre she had to go, but she kept asking questions. Ms.

Arredondo did not want to upset her brand new boss before she started the job, so she put up

with the questions and did not tell Ms. Mitre that it was making her feel uncomfortable or hang

up on her mid-conversation. The phone call went on for about an hour before Ms. Arredondo was

able to get off the phone. Over the next few weeks before she started the job, Ms. Mitre called

and texted Ms. Arredondo other times, but she did not respond.

                                               33.

       Eventually, Ms. Arredondo got a call from someone at Elwood and was directed to go to

their office to take a drug test, and later to an office in Odessa for a physical. On her first day on

the job at the Schlumberger gunshop, the only other new employee starting with her was Sage

Coleman. When they went into the shop for the first time and Ms. Carrasco introduced them to

Ms. Mitre, Ms. Mitre was licking her lips and she gave Ms. Arredondo a creepy look like she

was undressing her with her eyes.

                                               34.

       Over the first two weeks on the job, Sage Coleman and Frances Arredondo were together

pretty much any time Ms. Carrasco and Ms. Mitre allowed it. They worked very well together

learning the job and completing the projects much faster than any of the other teams with more

experience. Ms. Arredondo stuck close to Ms. Coleman because she was nice, and Ms.

Arredondo did not want to be alone around Ms. Carrasco or Ms. Mitre.

                                               35.

       Over the first two weeks on the job, Ms. Carrasco was taking the time to talk to Ms.

Arredondo and show her more about using the equipment and learning to do the more
                                                  13
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 14 of 28




complicated work, but not doing the same thing with Ms. Coleman. Ms. Coleman had been

working just as hard as Ms. Arredondo and Ms. Arredondo saw no valid reason why she should

get preferential treatment.

                                              36.

       After the first two weeks on the job, Ms. Mitre sent Ms. Arredondo to work alone in the

back of the shop doing modules, which allowed Ms. Mitre to come talk to Ms. Arredondo

without Ms. Coleman or anyone else around. Ms. Mitre told Ms. Arredondo that she was trying

to keep her in the back of the shop so no one else could talk to her because she "was hers." At

that point, Ms. Arredondo did not know what Ms. Mitre meant and she thought she was joking.

Ms. Arredondo decided to blow it off and not to make a big deal out of it. While she was

working in the back by herself, Ms. Mitre allowed Ms. Arredondo to wear her headphones while

other workers were not allowed to wear headphones at work. Ms. Arredondo used the

headphones to avoid having to talk with Ms. Mitre.

                                              37.

       Ms. Mitre and Ms. Carrasco both made it very clear to Ms. Arredondo that they

discriminate against African-Americans. All the African-American men were sent to work out

behind the shop doing washing and other manual labor in the heat. They only liked one African-

American man who had crushed a finger on the job and had to work inside. They talked about

how they did not like any of the African-American workers. One African-American man quit his

job and called Ms. Carrasco a racist because she kept assigning him to do the hard jobs out back.

They were talking about it afterward and said it was not racism because they assign everyone to

work out back. But that was not true. Ms. Arredondo volunteered to go work out back and they

refused to let her. They both would say things like, "We never had all these issues until these
                                                14
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 15 of 28




black people came in from Louisiana." All of this was hurtful to Ms. Arredondo because her

mother who adopted her is African-American. Ms. Arredondo could not stand to listen to the

racist talk and so she told Ms. Mitre and Ms. Mitre was stunned.

                                             38.

During Ms. Arredondo’s third week on the job, Sage Coleman was off and back home in

Louisiana. Ms. Arredondo was still living on the Schlumberger Signor Camp. Ms. Mitre started

inviting her to lunch every day. She agreed to go to lunch with Ms. Mitre and another coworker

named Beyonce. The lunch was very uncomfortable. Ms. Mitre was giving Ms. Arredondo the

come-on looks again with the licking and biting her lips. When Beyonce was not looking, Ms.

Mitre told Ms. Arredondo to touch her leg and hold her hand. This was unwelcomed to Ms.

Arredondo, but she was afraid to reject Ms. Mitre because it seemed clear to Ms. Arredondo that

Ms. Mitre already knew she did not want to be with her sexually because she had been avoiding

her since even before she got on the job. So, for Ms. Mitre to continue to pressure Ms. Arredondo

made it seem to Ms. Arredondo that Ms. Mitre did not really care if Ms. Arredondo wanted to be

with her or not. Ms. Arredondo was afraid that if she rejected Ms. Mitre it would hurt her job.

After the first time Ms. Arredondo went to lunch with Ms. Mitre and Beyonce, they asked her to

go again. Ms. Arredondo tried to say no and used an excuse that she did not have her purse with

her. They kept pushing and Ms. Arredondo felt she had to say yes. When they were at lunch, Ms.

Mitre did the same thing to Ms. Arredondo. After that day, Ms. Arredondo tried many other times

to say no to the lunch invitations, but Ms. Mitre would get angry and pressure her: "Well you

don't want to go anywhere. You don't want to do anything ... " When she was mad




                                                15
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 16 of 28




at Ms. Arredondo for rejecting her advances, Ms. Mitre made work difficult by hanging around

in the back where she had assigned Ms. Arredondo to work alone and giving her nasty looks and

generally being mean.

                                              39.

       One day, after Sage Coleman came back to work following her week off, Ms. Mitre, Ms.

Carrasco and Ms. Arredondo went to McCallister's to eat. Ms. Mitre made sure to sit next to Ms.

Arredondo and she tried to hold her hand under the table. Ms. Arredondo tried to physically push

Ms. Mitre away from her at the restaurant. Whenever she did something like that to defend

herself against Ms. Mitre’s unwanted sexual advances or somehow show that they were not a

couple in front of Beyonce, Ms. Mitre would pinch Ms. Arredondo or do something like that to

keep her in line.

                                              40.

       After lunch, Ms. Arredondo saw Sage Coleman and some of the other employees sitting

at the table in the front of the shop eating their lunch. Someone made a joke that they were all at

the table together because they were not part of the clique since they were not gay or Hispanic.

Ms. Arredondo heard one of the men said it. But later, when HR came to investigate, Ms. Mitre

and Ms. Carrasco forced Ms. Arredondo to give a statement saying that Ms. Coleman had made

that statement.

                                              41.

       Before Sage Coleman had left for her off-week, she had told Ms. Arredondo about the

incident with Ms. Mitre at the table repeatedly asking her if she was gay and if she wanted to try

being gay. Ms. Coleman believed that Ms. Arredondo was gay, and Ms. Coleman had never

given Ms. Arredondo any signs that she had a problem with gay people. When Ms. Coleman had
                                                16
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 17 of 28




told Ms. Arredondo about the incident with Ms. Mitre, Ms. Coleman was upset, and told Ms.

Arredondo that Ms. Mitre was wrong to do that to her at work, that she did not want that

attention, and that she just did "not roll that way." Ms. Arredondo understood how Ms. Coleman

felt.

                                             42.

        When HR showed up at the shop asking questions sometime after Ms. Coleman returned

from her week off, Ms. Coleman told Ms. Arredondo how she had complained to Kim Mitchum

in the office about the incident with Ms. Mitre. They figured that HR was there because Kim

Mitchum had told them about Sage's complaints. On the day HR came, Ms. Carrasco acted nice

to Ms. Coleman and was giving her some instruction on how to operate the overhead crane -

something they had showed Ms. Arredondo weeks earlier. But then HR left, and Ms. Carrasco

got everyone to leave the area and left Ms. Coleman alone trying to operate the crane. Ms.

Arredondo thinks this was a way for Ms. Carrasco and Ms. Mitre to show Ms. Coleman that

complaining to HR was not going to help her.

                                             43.

        Before Ms. Arredondo was called in to talk to HR, Ms. Mitre told her what she had to

say. Ms. Mitre told Ms. Arredondo that she had to tell HR that she heard Ms. Coleman say that

she was sorry she was not part of the "in" crowd because she was not Mexican or gay. Right after

Ms. Mitre explained that to Ms. Arredondo, she brought her to Ms. Carrasco and told her that

Ms. Arredondo needed to tell her what she heard. Ms. Arredondo knew it was wrong to lie, but

she felt scared and under pressure from Ms. Mitre. She knew that Ms. Mitre would make her job

and life miserable if she challenged her, and she felt powerless to resist with both Ms. Mitre and



                                                17
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 18 of 28




Ms. Carrasco there waiting for her to say what Ms. Mitre told her to say. So, she told Ms.

Carrasco that Ms. Coleman had made the comment about gays.

                                             44.

       When Ms. Arredondo was on her days off, Ms. Mitre called her to tell her that Sage

Coleman was fired, and that Ms. Arredondo would have to give a written statement when she

returned to work. Ms. Mitre told Ms. Arredondo that she had to say the lie about Sage making a

comment about gay people. Ms. Arredondo told Ms. Mitre that she did not want to give that

statement. Ms. Mitre told Ms. Arredondo that if she did not give statement she wanted her to

give, then Schlumberger would fire her for lying because she was not telling the same story she

had told Ms.Carrasco. When Ms. Mitre and Ms. Arredondo were discussing Sage Coleman’s

complaint to HR, Ms. Mitre did tell Ms. Arredondo, “I would pay attention to that black bitch"

(meaning she would be interested in sex with her).

                                             45.

       When Ms. Arredondo got back from off days, she had to meet with Ali Mendha in HR.

He read his notes supposedly saying what Ms. Carrasco had told him about what Ms. Arredondo

told her about Ms. Coleman making the comment. Ms. Arredondo feared that if she did not

repeat the lie and tried to explain how Ms. Mitre was making her lie, she would lose her job. So,

she gave them the statement they wanted. Ms. Arredondo was upset about having to lie about

Ms. Coleman.

                                             46.

       After Ms. Coleman was fired, Ms. Arredondo had no protection from Ms. Mitre and

things got even worse. On or about June 15th, Ms. Arredondo was the designated driver for a

group of the women going to a party at some place in Odessa called Corona's Sports Bar. Ms.
                                               18
              Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 19 of 28




Mitre had been following her around work all day trying to flirt and saying she wanted to be with

Ms. Arredondo. At the Sports Bar place, while Ms. Arredondo was waiting in a little hallway

outside the restroom, Ms. Mitre forcefully kissed Ms. Arredondo with her tongue against her

will. Around this time, Ms. Arredondo was also noticing that Ms. Carrasco seemed to have some

sort of girlfriend relationship with Ms. Mitre. Ms. Arredondo was afraid that Ms. Carrasco would

think that she wanted this attention from Ms. Mitre and be angry with her for being with her

girlfriend.

                                            47.

        On or around June 23rd, Ms. Arredondo was finished with work and needed to get back

to the camp. Ms. Mitre offered her a ride to the camp, and she accepted since otherwise she

would have had to wait for another ride and she wanted to get back to the camp after the work

day. Once she was in the car, Ms. Mitre took Ms. Arredondo to eat even though she told her she

just wanted to go to the camp. Ms. Mitre threatened that if Ms. Arredondo told anyone anything

about her, she would make sure Ms. Arredondo lost her job, and everybody would think Ms.

Arredondo is a whore. Ms. Mitre pressured Ms. Arredondo to have a drink with her, and she had

one drink. (Ms. Mitre would drink alcohol every day at breaks and during lunches.)

                                            48.

        After they left the restaurant, Ms. Arredondo’s memory of what happened next is fuzzy.

One drink should not have made her drunk at all, but she felt very weird and passed out during

the car ride. She remembers Ms. Mitre said she was taking her back to the camp, but she woke

up in the car at Ms. Mitre's house. Ms. Arredondo told her she wanted to go back to the camp,

but she brought her inside. Ms. Arredondo was still very woozy. Ms. Arredondo remembers Ms.

Mitre taking a phallic sex toy out of her drawer. Ms. Arredondo remembers Ms. Mitre saying
                                               19
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 20 of 28




repeatedly, “Wake up. You're not that drunk." Ms. Arredondo passed out and does not really

know what happened when she was out. She woke up before sunrise the next morning at Ms.

Mitre's house with no clothes on and feeling very foggy brained. Her head was pounding, and

her mouth was very dry. She felt very tired and just wanted to pass out again. Ms. Carrasco was

calling Ms. Arredondo’s phone and Ms. Mitre's phone because they were supposed to be at work.

Ms. Arredondo did not want Ms. Carrasco to know she had been with Ms. Mitre, so she told her

that she was back at the camp because she had drunk a few too many with the guys. After this

incident, Ms. Mitre was mean and nasty to Ms. Arredondo.

                                              49.

       A few days later, Ms. Arredondo went home on some off days. Ms. Mitre kept calling and

texting her. Ms. Arredondo mostly did not answer. One time she answered, and Ms. Mitre was

angry. She said, “You better answer my calls if you know what's good for you."

                                              50.

       When Ms. Arredondo got back to work, Ms. Mitre told her that Schlumberger was

sending her to Kellyville Oklahoma for training and she wanted to go to dinner before she left.

Ms. Arredondo told her no. Ms. Mitre said, "You know you need to go. If you thought I treated

you like shit before, just don't show up and you'll see." So, Ms. Arredondo met Ms. Mitre for

dinner at the Olive Garden. When they went inside Ms. Mitre was trying to hold Ms.

Arredondo’s hand and kiss her. Ms. Arredondo tried to stop her and demanded that she sit on the

other side of the table. Ms. Mitre told her that it was okay to date co-workers, that they would not

get in trouble. Ms. Arredondo told her that was not the issue; she just did not want to date Ms.

Mitre and there was nothing there between them. Ms. Mitre got mad and started looking at her

phone during the dinner. But when Ms. Arredondo was leaving, Ms. Mitre got in between her
                                                20
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 21 of 28




and her car and wanted a kiss. Ms. Arredondo tried to avoid it. Ms. Mitre said, "I get the feeling

you don't want to be with me." In her mind, Ms. Arredondo was like, "Finally." But Ms. Mitre

already knew that Ms. Arredondo did not want to be with her, and Ms. Mitre was trying to show

Ms. Arredondo that her feelings did not matter because Ms. Mitre was going to get what she

wanted.

                                              51.

       After that night, Ms. Arredondo decided to report the sexual harassment from Ms. Mitre.

She went to Ms. Carrasco and explained that she was not dating Ms. Mitre, that she did not want

to be with Ms. Mitre, and that Ms. Mitre had been pressuring her and forcing herself on her. Ms.

Carrasco's response was to be angry with Ms. Mitre because she and Ms. Carrasco were in a

relationship. Ms. Carrasco said, "Oh my god, I can't believe she did this to me." Ms. Carrasco

was more concerned about Ms. Mitre being unfaithful to her than she was about the unlawful

sexual harassment and assaults Ms. Arredondo was facing from her supervisor. Ms. Carrasco told

Ms. Arredondo that she should go home and take two weeks off and Ms. Carrasco would

take care of it. Ms. Carrasco told Ms. Arredondo not to go to HR. Ms. Arredondo told Ms.

Carrasco that she did not want to lose a whole week's worth of pay taking an extra week off. Ms.

Carrasco said she would make sure Ms. Arredondo got paid for the first week off, but warned

Ms. Arredondo that if she told anyone, she would deny it.

                                              52.

       Ms. Arredondo went home for two weeks and came back hoping things would be

different. When Ms. Mitre returned to the gunshop from her training in Oklahoma, she was

showing off a big hickie on her neck and acting all mean - especially to Ms. Arredondo. Ms.

Arredondo was trying to do her job and with her coworkers looking on, Ms. Mitre came right up
                                                21
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 22 of 28




to Ms. Arredondo with her finger pointed right in her face and yelled, "You better take my name

out of your f[]ing mouth" and all sorts of nasty things in an effort to make it look like Ms.

Arredondo had been chasing after sex with Ms. Mitre. Ms. Mitre yelled, "You are fucking

disgusting. You are a walking STD." Ms. Arredondo tried to just keep working but could not

hold back and told Ms. Mitre to "leave [her] the f[] alone." Then Ms. Mitre left for a little while

and came back with a cup in her hand, saying, "Don't be putting your f[]ing stuff in my f[]ing

locker you whore." Again, it was all made up. It was not Ms. Arredondo’s cup. Ms. Arredondo

did not leave things in Ms. Mitre's locker. Ms. Arredondo never wanted anything to do with Ms.

Mitre. Ms. Mitre was trying to make it look to co-workers like they had a consensual

relationship when that was not true.

                                              53.

       The harassment kept going all day long after that and Ms. Arredondo just could not take

it. She told Ms. Carrasco that she could not handle it and that she was going to quit. Ms.

Carrasco kept telling Ms. Arredondo, "Don't go to HR. I'm going to lose my job. You are going

to lose your job." Ms. Arredondo went back to the camp and packed her things and went home.

At that point, she figured she no longer had the job. After being home for a few days, she called

Ms. Carrasco. Ms. Carrasco told Ms. Arredondo that she still had a job if she wanted it, but she

just could not call HR, that she would take care of it.

                                              54.

       Ms. Arredondo tried coming back as Ms. Carrasco had asked. Ms. Arredondo really

wanted to make the extra money she was making on the Schlumberger job compared to all her

previous jobs. When Ms. Arredondo got back, Ms. Mitre was just as ugly as before. Ms. Mitre

would yell at Ms. Arredondo and always assigned her to work the pipe wrench part of the
                                                 22
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 23 of 28




assembly. This was the most physically demanding assignment in the shop and usually one of the

men did it or they switched off, so no one would get worn out. On the third day of being treated

like this, Ms. Arredondo decided to talk to Ms. Mitre. Ms. Arredondo told Ms. Mitre that she was

the one who started all the problems with her and that she did not have to treat her this way. Ms.

Mitre responded by telling Ms. Arredondo that she should not have told Ms. Carrasco. At that

point, Ms. Arredondo told Ms. Mitre and Ms. Carrasco that she was done with them and she was

going to HR. Ms. Carrasco begged Ms. Arredondo not to do it. Ms. Carrasco told Ms.

Arredondo that she would make sure that Ms. Mitre did not tell her what to do, that all Ms.

Arredondo’s orders would come from Ms. Carrasco or someone else. Ms. Carrasco begged Ms.

Arredondo to try it out. Ms. Arredondo asked Ms. Carrasco to send her to work in the field and

Ms. Carrasco told her, "No. You are a girl. You cannot make it in the field." So, Ms. Arredondo

tried Ms. Carrasco's plan, but before the end of the day Ms. Mitre came back and started yelling

at Ms. Arredondo, supposedly for something they were all doing with the gun assembly.

                                             55.

       At this point, Ms. Arredondo was close to having another anxiety attack at work, and she

decided she had to quit. She went to Grace in the Schlumberger office and told her she was

quitting. Schlumberger had just had a 3-hour class on professionalism and harassment for all the

employees in the shop. Ms. Arredondo told Grace that she was quitting because of what she had

learned in the class. Grace said she did not want any details, that HR would do an exit interview,

just for Ms. Arredondo to turn over her badge.

                                             56.

       After she left Schlumberger, Ms. Arredondo called Elwood and talked with Milae Fish to

tell her why she had to quit. Ms. Arredondo was trying to tell her and crying, and when she told
                                                 23
            Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 24 of 28




Ms. Fish she was sexually harassed and assaulted, Ms. Fish said, "Oh no. Not again." Ms.

Arredondo asked her what she meant, and Ms. Fish said that it was not the first or second time

that she has had that problem coming from the shop. She asked Ms. Arredondo to give a written

statement. Ms. Fish called and texted Ms. Arredondo asking for a statement several times. But

Ms. Arredondo was so upset and unable to function that she just did not have the strength to do

it. Every time she thought about writing the statement, Ms. Arredondo would think about what

happened at Schlumberger and start crying.

                                              57.

       The whole experience of working for Elwood and Schlumberger was extremely hard on

Ms. Arredondo emotionally. When she started work there, she hardly ever drank or smoked a

cigarette. But by the time she left, drinking and smoking was an everyday thing. She was having

anxiety attacks at work. She got a prescription for Xanax. After she left the job, she could not

stay by herself in Odessa and moved back to Edinburg, Texas to be close to her mother, daughter

and ex-husband.

                                              58.

       As a result of the conduct of Defendants described above, Ms. Arredondo has had trouble

sleeping at night. Her mind keeps flashing back to different parts of what happened to her with

Ms. Mitre and Schlumberger. She went to see a doctor and get more Xanax, but after the

termination, she had no health insurance, so she had to drive 2.5 hours to Mexico to see the

doctor, and she could not go to regular therapy appointments there. As a result of the conduct of

Defendants described above, Ms. Arredondo feels hopeless and worried that she may never

recover. Before this all happened, she was an outgoing person who saw the good in people and

did things like mow lawns for veterans and disabled people who could not mow themselves.
                                                24
             Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 25 of 28




After the events described above, she was not motivated at all to go out and meet or do things for

strangers. She is afraid of people trying to take advantage of her.

                                               59.

       Defendants Schlumberger and Elwood were Ms. Coleman’s and Ms. Arredondo’s

“employers” under Title VII. Alternatively, Schlumberger and Elwood were Plaintiffs’ joint

employers.

                                               60.

       Defendants Schlumberger and Elwood violated Title VII by creating a hostile work

environment with unwelcome conduct against Plaintiffs and other employees based on sex, race,

and national origin. Defendant’s harassing conduct was severe and pervasive and created a work

environment that was intimidating, hostile and abusive to Plaintiffs based on sex, race, and

national origin.

                                               61.

       Defendants Schlumberger and Elwood violated Title VII by intentionally discriminating

against Plaintiffs because of their sex and retaliating against Plaintiffs because of their good faith

allegations of discrimination in the workplace.

                                               62.

       Defendant Elwood knew or should have known of the illegal harassment, discrimination,

and retaliation described above, but failed to take prompt and appropriate remedial action to

protect Plaintiffs from the illegal conduct.

                                               63.

       Defendant Elwood knew about the problems with illegal discrimination and retaliation

against employees it sent to work for Schlumberger in Midland, Texas, but it intentionally
                                                  25
              Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 26 of 28




ignored this information and conspired with Schlumberger to discriminate and retaliate against

Plaintiffs.

                                                64.

        Despite the fact that Defendant Elwood knew or should have known about the illegal

treatment of Plaintiffs, Elwood relied on Schlumberger’s decision to fire Sage Coleman and did

not do any independent investigation into the reasons, legal or illegal, behind the decision to

terminate its employee.

                                                65.

        As a result of the Defendants’ illegal actions, Plaintiffs have suffered significant harm,

including lost wages and benefits, mental anguish, emotional distress, inconvenience, loss of

enjoyment of life, and embarrassment.

                                                66.

        The unlawful practices complained of above were intentional.

                                                67.

        The unlawful practices complained of above were done with malice or reckless

indifference to the federally protected rights of Plaintiffs.

                                                68.

        Copies of the EEOC’s Right to Sue letters, issued to Plaintiffs on May 12, 2020, are

attached as Exhibit A - D to Plaintiffs Complaint.

                                          JURY DEMAND

                                                69.

                     Plaintiffs demands a jury trial on all triable issues of fact.



                                                  26
        Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 27 of 28




                                 PRAYER FOR RELIEF

                                         70.

   Wherefore, Plaintiffs respectfully requests that this Court:

A. Grant a permanent injunction enjoining Defendants, their officers, successors, assigns,

   and all persons in active concert or participation with them, from engaging in unlawful

   retaliation against employees who complain about sex, race, or national origin

   discrimination and removing them from “no-rehire” status;

B. Order Defendants to institute and carry out policies and procedures which safeguard all

   employees, regardless of sex, against unlawful sex, race, and national origin based

   harassment and retaliation, provide equal employment opportunities for all individuals,

   and which will eradicate the effects of its past and present unlawful employment

   practices, including but not limited to: training of personnel concerning compliance with

   Title VII, requiring Elwood to perform independent investigations of all employee

   discrimination, harassment and retaliation complaints by employees assigned to

   Schlumberger, and ordering Schlumberger to cooperate in these investigations by

   providing access to all relevant witnesses, documents, and other materials;

C. Order Defendants to make Plaintiffs whole by providing compensation for past and future

   nonpecuniary losses resulting from the unlawful practices complained of above,

   including but not limited to emotional and mental anguish, pain and suffering,

   humiliation, loss of enjoyment of life, and devastation in amounts to be determined at

   trial, and by providing compensation for past and future pecuniary losses resulting from

   Defendants’ unlawful practices;



                                            27
           Case 7:20-cv-00200 Document 1 Filed 08/10/20 Page 28 of 28




   D. Order Defendants to pay punitive damages for their intentional and reckless conduct, as

       described above, in amounts to be determined at trial;

   E. Order Defendants to pay Plaintiffs reasonable attorney’s fees;

   F. Grant such further legal or equitable relief as the Court deems necessary and proper; and

       award Plaintiffs their costs of this action.



Date: August 10, 2020                                 Respectfully submitted,

                                                      /s/ JT Morris

                                                      JT Morris
                                                      Texas State Bar No. 24094444
                                                      jt@jtmorrislaw.com
                                                      JT Morris Law, PLLC
                                                      1105 Nueces Street, Suite B
                                                      Austin, Texas 78701
                                                      Telephone: (512) 717-5275
                                                      Fax: (512) 582-2948

                                                      Justin E. Alsterberg (Motion to be admitted
                                                      pro hac vice forthcoming)
                                                      La. Bar No. 31015
                                                      STERNBERG, NACCARI & WHITE, LLC
                                                      935 Gravier Street, Suite 2020
                                                      New Orleans, Louisiana 70112
                                                      Telephone: 504.324.2141
                                                      Facsimile: 504.534.8961
                                                      ja@snw.law

                                                      Counsel for Plaintiffs




                                                 28
